Smith, C. J.,
delivered the opinion of the court.
This is a suit in equity by which the appellants seek to recover from the appellee damages for an alleged breach of a warranty in a deed executed by the appellee to the appellants for standing timber. The cause was heard on *53bill, answer, and an agreed statement of facts, from which it appears that the timber was sold by the appellee to the appellants by warranty deed in October, 1917; that for the years 1913 to 1917, inclusive, the assessment for taxation of the land on which the timber stands was not in accordance with the provisions of chapter 89, Laws of 1912, as construed by this court in Darnell v. Johnson, 109 Miss. 570, 68 So. 780, in that the assessment roll did not set forth the value of the timber on the land; that in 1919 the land or timber, it does not clearly appear which, was caused by the state revenue agent to be back-assessed to the appellants for the years hereinbefore set forth, and they paid the taxes which thereby appeared to be due on the land, or timber, as the case may have been, for which a recovery is sought. The court below declined to award the relief prayed, and dismissed the bill of complaint.
Chapter 89, Laws of 1912, was expressly repealed by chapter 135, Laws of 1918, before the back assessment here involved was made; consequently the assessing officers were without authority to make it. We do not understand counsel, for the appellants to contend that, if the latter statute has repealed the former, nevertheless property which had escaped taxation prior to the repeal thereof can be back-assessed thereunder. His contention is that the latter statute should be held to have repealed the former only in so far as it conflicts therewith; but there can be no merit in this contention, for the reason that the repeal here involved is not one by implication, but is express; section 17 of the latter statute providing “that . . . chapter 89 of the Laws of 1912 ... be and the same is hereby repealed.”
But it is said by counsel for the appellant that the provision of section 1, chapter 135, Laws of 1918, directing the state tax commission to prescribe the form of the assessment rolls, delegates to it the legislative power of determining what facts the assessment rolls shall contain for the information of the assessing officers in assessing the property listed thereon, and therefore violates section 33 of our state Constitution. While this power is legislative *54in character, it is not exclusively so, and relates to a mere administrative detail of such character as is within the power of the legislature to delegate to the officers charged with the execution of the statute. Abbott v. State, 106 Miss. 340, 63 So. 667 ; United States v. Grimaud, 220 U. S. 506, 31 Sup. Ct. 480, 55 L. Ed. 563 ; 6 R. C. L. 178.

Affirmed.